POPOVICH, Chief Judge,
concurring specially.
I respectfully make the following observations:
1. Genilla Jensen was specifically hired for 100 days or less because of the applicable law in 1982. The collective bargaining agreement in effect in 1983 was signed on April 5 and included a clause that the appropriate bargaining unit excluded employees holding temporary positions not in excess of 100 working days.
When the legislature enacted the new law effective June 15, 1983 reducing the 100 day requirement to 67 days, it could not retroactively abrogate existing contracts. In August 1983, however, the contract was reopened to renegotiate wages and a new contract was signed on August 30, which not only changed wages but extended the durational clause another year through 1984. At that point, the new law was applicable prospectively. The parties were bound by it and should have changed the bargaining unit clause in the contract to comply with the new law.
Jensen had over 67 days of employment before the new contract was signed and had worked additional days totaling 93 when her employment was terminated October 16. When the new position was created in October, Jensen was eligible as an existing employee because of the new law. PERB erred in determining that the law was not applicable to include Jensen in the appropriate unit.
2. A statute is presumed to be prospective in application unless the legislature “clearly and manifestly” intends it to be retroactive. Krause v. Merickel, 344 N.W.2d 398 (Minn.1984); Minn.Stat. § 648.-21 (1982). In Brugger v. Brugger, 303 Minn. 488, 229 N.W.2d 131 (1975), the supreme court considered whether a statute amending the age of majority from 21 years of age to 18 relieved the defendant of his obligation under a dissolution decree to provide support for his 18-year-old child. The court construed the statutory change together with Minn.Stat. § 654.21 which creates a presumption against a statute’s being given a retroactive effect. It reasoned that an obligation created prior to the enactment of the statute should not be changed by its enactment. It noted that *792the consequences of permitting a retroactive application of the statute would be unfair and unjust. The court held that the statute changing the age of majority had no retroactive effect on provisions for the support of children contained in divorce decrees entered prior to the enactment of the statute.
3. This case presents a similar situation. When Jensen was hired to work less than 100 days per year, the bargaining unit, as defined by the BMS, excluded those working less than 100 days a year. More importantly, the collective bargaining agreement in effect at the time of the statutory change excluded those working less than 100 days a year. It was consistent with the statute then in effect when the original agreement was signed. Neither the county nor the union contemplated a legislative change which would expand the definition of a public employee.
4. Prior to the enactment of the 1983 statute, Cass County did not have any obligation to Jensen under the collective bargaining agreement. It had purposely hired her for less than 100 days in a calendar year so it would have no obligations. If a new contract had not been negotiated in August 1983 and the original contract had been allowed to expire at the end of its original duration clause, Jensen would not have been included. When the parties renegotiated in August, however, she became a member of the appropriate unit by prospective operation of the statute. The unit clause in the contract should have been modified to comply with the new law. Thus, I would include Jensen within the terms of the bargaining unit but for different reasons than those given by BMS and PERB.